        Case:4:19-cv-00892-HSG
       Case    19-16102, 07/15/2019, ID: 11364018,
                                  Document         DktEntry:
                                            196 Filed        78, Page
                                                      07/15/19    Page11ofof22




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          JUL 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
SIERRA CLUB; SOUTHERN BORDER                     Nos. 19-16102
COMMUNITIES COALITION,                                19-16300

                Plaintiffs-Appellees,            D.C. No. 4:19-cv-00892-HSG
                                                 Northern District of California,
 v.                                              Oakland

DONALD J. TRUMP, in his official
capacity as President of the United States; et
al.,

                Defendants-Appellants.


STATE OF CALIFORNIA; et al.,                     Nos. 19-16299
                                                      19-16336
                Plaintiffs-Appellees,
                                                 D.C. No. 4:19-cv-00872-HSG
 v.                                              Northern District of California,
                                                 Oakland
DONALD J. TRUMP, in his official
capacity as President of the United States of
America; et al.,
                                                 ORDER
                Defendants-Appellants.



Before: CLIFTON, N.R. SMITH, and FRIEDLAND, Circuit Judges.

      We grant Defendants’ Unopposed Motion to Consolidate Appeals and

Establish Briefing Schedule. Appeal Nos. 19-16102, 19-16300, 19-16299, and 19-

16336 are consolidated.



AC/MOATT
        Case:4:19-cv-00892-HSG
       Case    19-16102, 07/15/2019, ID: 11364018,
                                  Document         DktEntry:
                                            196 Filed        78, Page
                                                      07/15/19    Page22ofof22




      In accordance with Defendants’ proposed briefing schedule: Defendants’

opening brief is due July 31, 2019. Sierra Club Case plaintiffs’ response brief, and

States Case plaintiffs’ response brief and opening brief on cross-appeal, are due

August 30, 2019. Defendants’ reply brief and response brief to States Case

plaintiffs’ cross-appeal is due September 20, 2019. States Case plaintiffs’ reply

brief on cross-appeal is due October 11, 2019.

      We request that the parties promptly inform this Court of any developments

affecting this appeal. In particular, if there are developments that may moot any or

all of the issues, this Court should be notified immediately.




AC/MOATT                                  2
